Case: 14-3055    Document: 18     Page: 1    Filed: 08/05/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  ROBERT W. STEELE,
                      Petitioner,

                             v.

          DEPARTMENT OF AGRICULTURE,
                    Respondent.
               ______________________

                        2014-3055
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-0752-12-0680-L-1.
                 ______________________

                      ON MOTION
                  ______________________

                        PER CURIAM.
                         ORDER
     The United States Department of Agriculture moves
 to dismiss this appeal for lack of jurisdiction. Robert
 Steele has not responded.
     After this court issued its mandate in one of his pre-
 vious petitions, Mr. Steele filed a letter, received by this
 court on January 2, 2014, in which he addresses his
 demotion and reassignment but does not identify any
Case: 14-3055       Document: 18     Page: 2   Filed: 08/05/2014



 2                      STEELE   v. DEPARTMENT OF AGRICULTURE



 decision of the Merit Systems Protection Board (MSPB).
 This court docketed the letter on January 6, 2014 as a
 new petition for review. Subsequently, the MSPB submit-
 ted the certified list, which identified three MSPB deci-
 sions concerning Mr. Steele, dated December 5, 2012, May
 16, 2013, and June 7, 2013.
     The court agrees with the agency that Mr. Steele’s
 submission must be dismissed. The Rules of Appellate
 Procedure require that a petition properly designate the
 order to be challenged. See Fed. R. App. P. 15(a)(2)(C)
 (requiring petition to “specify the order or part thereof to
 be reviewed.”); City of Benton v. Nuclear Regulatory
 Comm’n, 136 F.3d 824, 826 (D. C. Cir. 1998); Gottesman v.
 Immigration Naturalization Servs., 33 F.3d 383, 388 (4th
 Cir. 1994) (jurisdictional requirements of Rule 15(a) may
 not be waived). Here, while Mr. Steele’s submission
 indicates general dissatisfaction with the MSPB, it fails to
 identify any decision of the MPSB from which he was
 seeking review.
      More importantly, to the extent that Mr. Steele’s
 submission should be read as intending to petition from
 one of the MSPB decisions identified in the certified list,
 his petition would be untimely. “[A]ny petition for review
 shall be filed within 60 days after the Board issues notice
 of the final order or decision of the Board.” 5 U.S.C.
 § 7703(b)(1)(A). In order to be timely, a petition for re-
 view must be received by the court within the filing
 deadline. Pinat v. Office of Pers. Mgmt., 931 F.2d 1544,
 1546 (Fed. Cir. 1991); Fed. R. App. P. 25(a)(2)(A). This
 filing period is “statutory, mandatory, [and] jurisdiction-
 al.” See Monzo v. Dep’t of Transp., 735 F.2d 1335, 1336
 (Fed. Cir. 1984). Here, even if Mr. Steele intended to
 appeal the most recently issued MSPB decision, approxi-
 mately six months passed between that decision and his
 letter to this court.
     Accordingly,
Case: 14-3055      Document: 18     Page: 3      Filed: 08/05/2014



  STEELE   v. DEPARTMENT OF AGRICULTURE                        3



       IT IS ORDERED THAT:
       (1) The motion to dismiss is granted.
       (2) All other pending motions are denied as moot.
       (3) Each side shall bear its own costs.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24


 ISSUED AS A MANDATE: August 5, 2014